—Judgment, Supreme Court, Bronx County (David Stadtmauer, J.), rendered August 9, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was supported by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Defendant’s intent to kill the victim was demon*222strated by defendant’s prior threat to kill the victim, by the nature of the assault, in which defendant approached the victim from the rear and struck him several times with a "club” security device and by defendant’s boasts about the crime. Issues regarding the credibility of the witnesses with respect to their criminal history and plea agreements with the prosecution were properly resolved by the jury, and any inconsistencies were explained by their observation of the event from different vantage points (see, People v Spruils, 228 AD2d 235, lv denied 89 NY2d 867).
The court properly admitted into evidence a club similar to the one used during the murder "as a demonstrative aid” (People v Felder, 182 AD2d 495, 496, lv denied 80 NY2d 830).
We perceive no abuse in sentencing discretion.
We have considered defendant’s remaining contention and find it to be without merit. Concur—Murphy, P. J., Milonas, Mazzarelli and Andrias, JJ.